Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/243,517 filed 01/09/2019 is in response to applicant’s arguments/remarks and claim amendment filed 02/05/2021. It is also in response to information disclosure statement, IDS, filed 02/05/2021. Applicant’s response has been given full consideration. 
Claims Amendment
In the response filed on 02/05/2021 Applicant has amended claim 1 by the incorporation of the limitation of Claim 7, which has been canceled.  Claim 3 has been amended by deleting “hydrogen” from “hydrogen chloromethane”. The dependence of Claim 8 has been changed from now canceled Claim 7 to Claim 1. Claim 15 has been amended by adding “in the lithium ion battery” to qualify the “gaseous reactants” are in a “lithium ion battery”. The status of the claims stand as follows:
Currently amended 		1, 3, 8, 15
Original			2, 4-6, 9-14, 16-20
3.3	Canceled 			7
Claims 1-6, 8-20 are currently pending in this application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 has been placed in the application file and the information referred to therein has been considered by the examiner. A 
Withdrawal of Claim Objection
The objection of Claim 3 presented in the previous non-final Office Action dated 11/06/2020 for reciting “hydrogen chloromethane” has been overcome by the amendment of the claim wherein the word “hydrogen” has been deleted to recite the correct name of the gas “chloromethane” without “hydrogen”.
Withdrawal of Claim Rejection – 35 USC § 112
The rejection of Claim 15-20 under 112(b) for reciting “…catalyzes the gaseous reactants…” has been overcome by the amendment of the claim which now recites, “…catalyzes gaseous reactants…”. Therefore, the rejection has been withdrawn. 
Withdrawal of Claim Rejection – 35 USC § 103
The rejection of Claim 9-20 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG Publication 2017/0149105) in view of Hembre et al. (U.S. PG Publication 2015/0183706) has been withdrawn in view of Applicant’s explanation and remarks. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claims 1, 4, 6, 9, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaloner-Gill et al. (U.S. Patent No. 5,580,680)

This rejection was presented in the previous Office Action dated 11//06/2020 and has been modified to address the amendment of Claim 1 and the cancelation of claim 7. 
Regarding Claim 1, 9 Chaloner-Gill discloses an electrochemical cell (Chaloner-Gill col.2 line 39), which is a secondary lithium cell (Chaloner-Gill col. 3 lines 13) equivalent to the lithium ion battery, comprising a cathode (i.e. positive electrode), an anode (i.e. negative electrode), interposed between said anode and cathode a polymeric electrolyte (Chaloner-Gill col. 2 lines 38-43), the polymeric electrolyte comprise solid polymer matrix, equivalent to the separator recited in Claim 1, including a solvent and an inorganic salt, equivalent to a liquid electrolyte recited in Claim 9, and a catalyst for volatile material polymerization (Chaloner-Gill col. 2 lines 42-50), to produce oligomers and polymers (Chaloner-Gill col. 6 lines 16-17) considered equivalent to liquid, the catalyst is a transition metal compound (Chaloner-Gill col. 6 lines 44, 47) and the volatile material is considered equivalent to the gaseous reactant formed in the lithium ion battery to form a liquid.
The catalyst (i.e. the transition metal compound) is micro capsulated in appropriate heat sensitive material (Chaloner-Gill col. 6 lines 55-56), equivalent to being supported on an inert material as recited in Claim 1. 
Claim 1 and 9 recite intended used language, “a transition metal compound capable of catalyzing any gaseous reactant formed in the lithium ion battery to form a liquid.”  According to the MPEP, "the purpose of or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.02.
Regarding Claim 4 and 10 the transition metal compound comprise titanium and chromium (Chaloner-Gill col. 6 lines 43-47) and Ziegler-Natta catalyst which contains transition metal compound of element from Group IV to VIII (Chaloner-Gill col. 6 lines 47-49).
Regarding Claim 6 and 11 Chaloner-Gill discloses the weight percent of the transition metal compound catalyst is between about 0.1 to about 2.0 weight % of the solid electrolyte (Chaloner-Gill col.7 lines 13-16), i.e. polymer matrix considered equivalent to the separator.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 2, 5, 12, 15, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chaloner-Gill et al. (U.S. Patent No. 5,580,680)

The discussion of Chaloner-Gill as applied to Claim 1 and 9 is fully incorporated here and relied upon for the limitation of the claims in this section.
Regarding Claim 2 Chaloner-Gill discloses the polymeric electrolyte include a catalyst for volatile material polymerization (Chaloner-Gill col. 2 lines 42-50), to produce oligomers and polymers (Chaloner-Gill col. 6 lines 16-17) considered equivalent to liquid, and the catalyst is a transition metal compound (Chaloner-Gill col. 6 lines 44, 47). Chaloner-Gill discloses the volatile material (Chaloner-Gill col.2 lines 49) is an olefin (Chaloner-Gill col. 6 lines 28), but is silent that the olefin is ethylene. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used the disclosed catalyst to 
Regarding Claim 5, 12 Chaloner-Gill is silent about the metal of the catalyst is ruthenium. Chaloner-Gill, however, discloses the transition metal compound is a Ziegler-Natta catalyst which contains transition metal compound of element from group IV to VIII (Chaloner-Gill col. 6 lines 47-49), and ruthenium is in group VIII. Therefore, it would have been obvious to a person of ordinary skill in the art to have used ruthenium in the transition metal compound since the Ziegler-Natta compound disclosed by Chaloner-Gill contains a transition metal of Group VIII (Chaloner-Gill col. 6 lines 47-49) and ruthenium is a Group VIII metal. According to MPEP the choosing of ruthenium from among the other transition metals disclosed by Chaloner-Gill (Chaloner-Gill col. 6 lines 47-49) would have been obvious to try since it constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 IE).
Regarding Claim 15 Chaloner-Gill discloses an electrochemical cell (Chaloner-Gill col.2 line 39), which is a secondary lithium cell (Chaloner-Gill col. 3 lines 13) equivalent to the lithium ion battery, comprising a cathode (i.e. positive electrode), an anode (i.e. negative electrode), interposed between said anode and cathode a polymeric electrolyte (Chaloner-Gill col. 2 lines 38-43), the polymeric electrolyte comprise solid polymer matrix, equivalent to the separator, including a solvent and an inorganic salt, equivalent to the electrolyte to provide a medium for lithium ions to move between the electrodes, and a catalyst for volatile material 
Chaloner-Gill is silent about the metal of the catalyst is ruthenium. Chaloner, however, discloses the transition metal compound is a Ziegler-Natta catalyst which contains transition metal compound of element from group IV to VIII (Chaloner-Gill col. 6 lines 47-49). Therefore, it would have been obvious to a person of ordinary skill in the art to have used ruthenium in the transition metal compound since the Ziegler-Natta compound disclosed by Chaloner-Gill contains a transition metal of Group VIII (Chaloner-Gill col. 6 lines 47-49) and ruthenium is a Group VIII metal. According to MPEP the choosing of ruthenium from among the other transition metals disclosed by Chaloner-Gill (Chaloner-Gill col. 6 lines 47-49) would have been obvious to try since it constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 IE).
Regarding Claim 16 Chaloner-Gill is silent about the metal of the catalyst is ruthenium. Chaloner, however, discloses the transition metal compound is a Ziegler-Natta catalyst which contains transition metal compound of element from group IV to VIII (Chaloner-Gill col. 6 lines 47-49). Therefore, it would have been obvious to a person of ordinary skill in the art to have used ruthenium in the transition metal compound since the Ziegler-Natta compound disclosed by Chaloner-Gill contains a transition metal of Group VIII (Chaloner-Gill col. 6 lines 47-49) and ruthenium is a Group VIII metal. According to MPEP the choosing of ruthenium from among the other transition metals disclosed by Chaloner-Gill (Chaloner-Gill col. 6 lines 47-49) would 
Regarding Claim 17 and 19 Chaloner-Gill discloses the weight percent of the transition metal compound catalyst is between about 0.1 to about 2.0 weight % of the solid electrolyte. The transition metal compound contains a transition metal of Group VIII (Chaloner-Gill col. 6 lines 47-49) and ruthenium is a Group VIII metal.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chaloner-Gill et al. (U.S. Patent No. 5,580,680) in view of Kalchauer et al. (U.S. Patent 6,069,266)

The discussion of Chaloner-Gill as applied to claim 1 is fully incorporated here and relied upon for the limitation of the claim is this section.
Regarding Claim 3 Chaloner-Gill is silent about the catalyst is capable of catalyzing chloromethane to form a liquid. Regarding Claim 3 Kalchauer discloses a catalyst for converting chloromethane to s dimethyldichlorosilane (Kalchauer col. 1 lines 11-18) which is a liquid, and uses copper catalyst (Kalchauer col. 1 lines 11-18) in the form of copper oxide mixtures, in the form of copper (II) oxide, in the form of CuCl or in the form of CuCl2 (Kalchauer col. 3 lines 63-66). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the electrochemical cell of Chaloner-Gill by the teaching of Kalchauer and used transition metal catalyst such as disclosed by Kalchauer to convert any chloromethane in the cell to a liquid such as dimethyldichlorosilane to mitigate any pressure build up inside the cell s\due to chloromethane gas build up. Such .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chaloner-Gill et al. (U.S. Patent No. 5,580,680) in view of Seubsai et al. (U.S. PG Publication 2013/0296586)

The discussion of Chaloner-Gill as applied to claim 1 and 7 is fully incorporated here and relied upon for the limitation of the claim is this section.
Regarding Clam 8 Chaloner-Gill teaches the catalyst is supported in a support (Chaloner-Gill col. 6 lines 55-56) but is silent about the catalyst is supported in a zeolite. Seubsai discloses a process of producing olefin oxide which comprise reacting an olefin with an oxygen in the presence of a catalyst comprising ruthenium (Seubsai paragraph 0006) and the catalyst is supported on a zeolite (Seubsai paragraph 0043). Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to have used zeolite as a support for the ruthenium catalyst as taught by Seubsai (Seubsai paragraph 0043) in the catalyst of Chaloner- Gill since such a modification is considered simple substitution of one known element for another to obtain predictable results (MPEP 2143 I B) since zeolites can be used as support for catalysts.

Claim 13, 14 , 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaloner-Gill et al. (U.S. Patent No. 5,580,680) in view of Nishimura et al. (U.S. PG Publication 2012/0276455) 
The discussion of Chaloner-Gill as applied to Claim 9 and 15 is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding Claim 13 and 20 Chaloner-Gill discloses the catalyst is a Ziegler-Natta catalyst which contains transition metal compound of element from group IV to VIII (Chaloner-Gill col. 6 lines 47-49), which include ruthenium in group VIII, but is silent it is any one of the ruthenium compounds recited in the claims. Nishimura discloses a nonaqueous electrolyte secondary battery (Nishimura paragraph 0009), which is lithium-air secondary battery (Nishimura paragraph 0011) includes an anode, a cathode, and a nonaqueous electrolytic solution containing an electrolyte (Nishimura paragraph 0016). Nishimura discloses a catalyst in air electrode having oxygen reducibility (Nishimura paragraph 0031), and the catalyst can be ruthenium (IV) oxide RuO2 (Nishimura paragraph 0031).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used ruthenium (IV) oxide catalyst in the cell of Chaloner-Gill since it can catalyze oxygen gas reducibility (Nishimura paragraph 0031). Such a modification is considered Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Regarding Claim 14 and 18 Chaloner-Gill is silent about one of the positive electrode and the negative also comprise a transition metal compound capable of catalyzing a reaction of gaseous reactant to form a liquid. Nishimura discloses a nonaqueous electrolyte secondary battery (Nishimura paragraph 0009), which is lithium-air secondary battery (Nishimura paragraph 0011) includes an anode, a cathode, and a nonaqueous electrolytic solution containing an electrolyte (Nishimura paragraph 0016). Nishimura discloses a catalyst in air electrode having oxygen reducibility (Nishimura paragraph 0031). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the electrochemical cell of Chaloner-Gill by the disclosure Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Nishimura discloses the catalyst can be ruthenium (IV) oxide RuO2 (Nishimura paragraph 0031) as recited in claim 13 and 20, and is a compound comprising ruthenium as recited in claim 18. Choosing ruthenium (IV) oxide RuO2 from among the other disclosed compounds would be obvious to try since it constitutes choosing from a finite number of identified predictable solutions, with a reasonable expectation of success (MPEP 2143 I E). 
Claim 14 recite intended used language, “a transition metal compound capable of catalyzing any gaseous reactant formed in the lithium ion battery to form a liquid.”  According to the MPEP "the purpose of or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.02.  
Response to Argument
Applicant traverses the rejection of Claims 15-20 under 112(b) and notes that Claim 15 has been amended to render the rejection moot. Examiner agrees the amendment overcomes the 112(b) rejection of claims 15-20 and as noted above in this Office Action the rejection has been withdrawn. 
Applicant traverses the rejection of 1, 4, 6 and 7 and argues that none of the references disclose a transition metal compound supported on an inert material. And argues that catalyst in 
Applicant argues that in as much as Chaloner-Gill fails to disclose or suggest all the elements of the claims, Chaloner-Gill cannot anticipate Claim 1. Examiner disagrees and notes that Chaloner-Gill discloses all the limitation of the claim and anticipates the claims.
Applicant traverses the rejection of Claim 9-20 and argues that the reference of Kim does not disclose a catalyst comprising a transition metal compound and argues that the deficiencies of Kim are not cured by Hembre (Remarks page 10). Applicant also argues that Kim and Hembre are from different fields and address different problems (Remarks page 11). Based on applicant's remarks and clarifications and a further review of the reference the previous rejection of  Claim 9-et al. (U.S. PG Publication 2017/0149105) in view of Hembre et al. (U.S. PG Publication 2015/0183706) has been withdrawn. 
Upon further consideration a new ground of rejection of Claims 9-20 over Chaloner-Gill is made and presented this Office Action. As fully presented above in this Office Action Chaloner-Gill, alone or in combination with the cited secondary references either anticipates or renders obvious the claims of the application. Since the rejection of Claim 9-20 constitutes a new ground of rejection that was not previously presented this Office Action is made into non-final rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722